MEMORANDUM **
Hatosha W. Drumgoole appeals from the district court’s judgment dismissing her action alleging employment discrimination in violation of Title VII of the Civil Rights Act of 1964 and the Age Discrimination in Employment Act. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review for abuse of discretion, Ferdik v. Bonzelet, 963 F.2d 1258, 1260 (9th Cir. 1992), and we affirm in part and dismiss in part.
The record supports the district court’s decision to dismiss Drumgoole’s action for failure to prosecute where she failed to respond to discovery requests, attend her deposition, produce initial disclosures, submit a Pretrial Order, attend the final Pretrial Conference, or file an opposition to defendant’s Motion for Terminating Sanctions. See id. at 1260-61 (setting forth factors to be weighed in determining whether to dismiss a case for failure to prosecute or to comply with a court order); see also Mortis v. Morgan Stanley & Co., 942 F.2d 648, 652 (9th Cir.1991) (explaining that there is no warning requirement regarding the possibility of dismissal when dismissal follows a noticed motion under Federal Rule of Civil Procedure 41(b)).
We lack jurisdiction to review the district court’s post-judgment order because Drumgoole failed to file an amended notice of appeal. See Fed. R.App. P. 4(a)(4).
Drumgoole’s remaining contentions are unpersuasive.
Drumgoole’s motion to file a late Reply Brief is granted, and we instruct the clerk *608to file the Reply Brief submitted February 24, 2009.
AFFIRMED in part and DISMISSED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.